Case 1:18-cr-00340-LGS Document 495 Filed 05/18/21 Page 1 of 2

LAW OFFICES :

PAUL D. PETRUZZE P.A.

PENTHOUSE 701
THE BANK BUILDING
8101 BISCAYNE BLVD.
MIAMI, FLORIDA 33138
www.paulpetrugzi.com

PAUL D, PETRUZZI TELEPHONE (305) 373 - 6773

BEATRIZ D, VAZQUEZ TELECOPIER(305) 373 - 3832
e-mail: petruzzi-law@msn.cam

May 18, 2021

Via ECF and Email

The Honorable Lorna G. Schofieid
United States District Court
Southern District of New York

40 Foley Square

New York, New York 10007

Re: United States v. Robert Farkas,
Case No. 18-CR-0340

Dear Judge Schofield:

The Defendant, Robert Farkas, through undersigned counsel, is respectfully
requesting that this Honorable Court enter an order authorizing the removal of the lien
recorded on the residence located at 28 La Quinta Lane, Lakewood, NJ 08701.

Mr. Farkas’ appearance bond was collateralized by his parents’ home located at
28 La Quinta Lane, Lakewood, NJ 08701. As Mr. Farkas surrendered to the FCl-Miami
on May 5, 2021, and he is presently incarcerated, Mr. Farkas is respectfully requesting
that this Honorable Court enter an order authorizing the removal! of the lien recorded to

secure his bond.

Assistant United States Attorneys Samson Enzer and Negar Tekeei do not oppose
the instant request.

 

 
' Case 1:18-cr-00340-LGS Document 495 Filed 05/18/21 Page 2 of 2

If you have any questions or concerns, please do not hesitate to contact me.

cc: All counsel of record

Very truly yours,

/s/ Paul D. Petruzzi

Paul D. Petruzzi

Law Offices of Paul D. Petruzzi
8101 Biscayne Boulevard, PH 701
Miami, Florida 33138

Telephone: (305) 373-6773
Email: petruzzi-Law@msn.com

 

 
